Cook, P. J.,
delivered the opinion of the court.
The appellee, plaintiff below, sued appellant for damages inflicted upon her by the negligence of the appellant. The case went to the jury, and a verdict was returned against the defendant for one hundred and fifty dollars. The evidence in support of the averments *605of the declaration, if believed, clearly shows that defendant was. grossly negligent, and that plaintiff was painfully and seriously injured in consequence of defendant’s negligence.
Briefly stated, plaintiff proved that she was peacefully driving along the public road, in the company of her husband — carefully hugging the extreme right-hand side; that defendant, • in his automobile, was coming towards her; that instead of driving to the right, defendant turned his machine to the left and came in collision with the buggy in which plaintiff was seated, the force of the impact threw- her out of the buggy and injured her as above stated. On the other hand, defendant and his witnesses testified that he did not run into the buggy at all; that plaintiff and her husband were driving along the highway, with the reins thrown ■over the dashboard, while they fortified themselves with “Rock and Rye;” that before he reached them, he discovered their situation and stopped his machine on the right-hand side of the road; that while his machine was at a standstill, the horse hitched to. plaintiff’s buggy, uncontrolled by the occupants of the buggy, decided to cross over to defendant’s side of the road, and in the execution of this maneuver the ends of the buggy shafts struck the side and rear of the automobile, the force of the impact stripping the harness from the horse, and catapulting the plaintiff into the air and to the earth below.
If the jury accepted plaintiff’s version of the facts, and they did, the amount of the verdict was very conservative.
It is contended here that the court erred in its instructions to the jury. The court instructed the jury as follows:
“The court instructs the jury for the plaintiff that if they find for the plaintiff, they should, in estimating her damages, take in consideration the amount of suffering that she suffered, by bodily pain or otherwise, *606proximately caused by said injury, the amount of permanent injuries, if they believe she was permanently injured, the amount of physical suffering that she is. likely to undergo in the future, if any, as the proximate result of said injury, the amount of mental suffering, if they believe that she suffered mentally, proximately caused by said injury, if they believe that she was so injured and suffered. Take in consideration the loss of time that she lost, as the proximate cause of said injury, if they believe that she lost any time on account of said injury, also the trouble and expense that has been incurred on account of said injury, if they believe there was any, such as medical bills or wages of parties she had to employ to work for her if they believe any such occurred on account of said injuries, and award her such damages as they believe from the evidence she is entitled to, to compensate her for all pain and suffering (that she has suffered on account of said injuries, both physically and mentally, and for all money she has expended on account of said injuries.”
It is contended that the evidence disclosed that plaintiff had not paid any bills for medicine or medical services, and the instruction was therefore reversible error. The evidence does show that plaintiff received medical attention, and that her husband bought some medicine for her. The physician in charge, however, stated that he had not entered any charge for his services because the husband of plaintiff, he believed, would never be-able to pay for his services; that he was willing, but not. able.
An inspection of this record convinces us that defendant cannot justly complain of the amount of the verdict. The jury did not believe his version of the-facts, and did believe the version of plaintiff, and it is quite clear that the errors in the instruction, if any there be, were entirely innocuous.

Affirmed-